Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
18-NOV-2019
09:17 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


Motion to Dismiss Indictment" entered on May 18, 2016, by
the Circuit Court of the First Circuit, is affirmed.
          DATED: Honolulu, Hawai'i, November 18, 2019.

                                      � U,(_   .Al:
                                                  ·
                                                      J

                                                        ­


On the briefs:                        Chi ef Judge (J
Brandon H. Ito,
Deputy Prosecuting
Attorney,
City and County of
Honolulu,
for Plaintiff-Appellant.
Jeffrey A. Hawk,
for Defendant-Appellee.




                                  9